Citation Nr: 0522949	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran was granted service connection for PTSD in an 
October 1996 rating decision and was awarded a 10 percent 
disability rating.  

In February 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his PTSD.  In an October 2002 rating decision, the RO awarded 
an increased disability rating of 50 percent.  The veteran 
disagreed with the rating assigned, and the appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2003.  

In March 2004, the Board remanded the issues listed above for 
further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  

TDIU Claim

The veteran has asserted that his service-connected PTSD has 
rendered him unemployable.  In his December 2002 notice of 
disagreement, the veteran stated that he is "[unable to hold 
gainful employment]" as a result of PTSD.  
A claim for TDIU has not been adjudicated by the RO.  

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  Because 
service connection is not in effect for any disability other 
than PTSD, the Board concludes that it does have jurisdiction 
over the issue of the veteran's entitlement to TDIU.  
Accordingly, that issue has been added, as listed above.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised]; see also 
VAOPGCPREC 12-2001 (July 6, 2001) [further expansion on the 
concept of when an informal claim for TDIU has been 
submitted].

Schizophrenia claim

The veteran has also been diagnosed with schizophrenia.  The 
Board denied service connection for a psychiatric disorder 
other than PTSD in an October 1996 decision.  

The veteran's representative, in a December 2003 informal 
hearing presentation, raised the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  The Board referred this issue to the RO in 
the March 2004 remand.  Since that time, no action has been 
taken by the RO.  Therefore, the Board again refers the claim 
to the RO for any action deemed appropriate.

For reasons that will be discussed below, this appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran seeks an increased rating for his service-
connected PTSD, as well as TDIU based on his PTSD.  In 
essence, he contends that his service-connected PTSD is more 
severe than is recognized by VA and has caused him to be 
unemployable.

In the March 2004 remand, the Board requested examinations by 
a psychologist and by a psychiatrist to determine the nature 
and current severity of the veteran's service-connected PTSD.  
The psychiatrist was specifically requested to "review the 
veteran's claims file in conjunction with the examination and 
to note in the report that such a review was conducted."  The 
psychiatrist was also asked to "apportion to the extent 
possible the symptomatology attributable to the veteran's 
PTSD from that attributable to other psychiatric disorders," 
and to state an opinion as to whether any psychiatric 
disorder other than PTSD was related to the veteran's 
military service.  

The record contains two VA examination reports received since 
the March 2004 remand.  These include an April 19, 2004 
initial evaluation for PTSD, signed by psychologist R.L.T., 
Ph. D; and the report of  an April 29,  2004 psychiatric 
examination, signed on May 3, 2004 by G.S., M.D.

The Board finds that, while the April 19, 2004 VA 
psychological evaluation is in compliance with the request 
made in the Board's remand, the April 29, 2004 psychiatric 
examination is not.  Specifically, the psychiatric examiner 
noted that the veteran's C-file was not available for review.  
Moreover, while it appears that the psychologist did address 
the apportionment of symptomatology between PTSD and other 
diagnosed disorders, this was specifically requested of the 
psychiatrist, and was not in fact addressed in the April 29, 
2004 psychiatric report.  Nor did the psychiatrist express an 
opinion as to whether any psychiatric disorder other than 
PTSD was related to the veteran's military service.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required. 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain an addendum medical 
opinion to the April 29, 2004 VA 
psychiatric examination.  The veteran's 
claims file should be provided for review 
by the April 29, 2004 examiner (G.S., 
M.D.).  
?	Based on the results of a review of 
the veteran's medical records and 
the April 29, 2004 examination 
report, the examiner should 
apportion to the extent possible the 
symptomatology attributable to the 
veteran's PTSD from that 
attributable to other psychiatric 
disorders.  A separate GAF score for 
PTSD should be assigned, if 
possible.  
?	The examiner should render an 
opinion as to whether it is as 
likely as not that any other 
diagnosed psychiatric disorder is 
related to the veteran's military 
service.  
?	The examiner should also provide an 
opinion as to whether the veteran's 
service-connected PTSD renders him 
unemployable, without consideration 
of non-service-connected factors.  
If the examiner determines that an 
additional examination of the veteran is 
required in order to answer the questions 
posed, VBA should arrange for such 
examination.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

If the April 29, 2004 examiner is not 
available, the claims folder should be 
referred to another appropriately 
qualified medical reviewer, who should 
comply with the remand instructions 
above.

A report of the examination should be 
associated with the veteran's VA claims 
folder. 

2.  VBA should accomplish any additional 
development it deems to be necessary.  
The claims referred to in the REMAND 
should then be (re)adjudicated.  If the 
claims remain denied, VBA should provide 
the veteran with a (supplemental) 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




